United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 23, 2009 (Date of Report) BioPharm Asia, Inc. (Exact name of registrant as specified in its charter) Nevada 000-25487 88-0409159 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) New Agriculture Development Park Daquan Village, Tonghua County, Jilin Province, P.R. China (Address of principal executive offices) 134115 (Zip Code) 011-86-435-5211803 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17
